

116 HR 5240 IH: To amend the Internal Revenue Code of 1986 to make the look-thru rule for related controlled foreign corporations permanent.
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5240IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Mr. Kind (for himself, Mr. Holding, Ms. Moore, Mrs. Walorski, Mr. Suozzi, Mr. LaHood, Mr. Higgins of New York, Mr. Ferguson, Mr. Larson of Connecticut, Mr. Estes, Ms. Sewell of Alabama, Mr. Schneider, and Mr. Smith of Missouri) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make the look-thru rule for related controlled
			 foreign corporations permanent.
	
		1.Look-thru rule for related controlled foreign corporations made permanent
 (a)In generalSection 954(c)(6) of the Internal Revenue Code of 1986 is amended by striking subparagraph (C). (b)Effective dateThe amendment made by this section shall apply to taxable years of foreign corporations beginning after December 31, 2019, and to taxable years of United States shareholders with or within which such taxable years of foreign corporations end.
			